APPEAL OF O. S. PARRETT.Parrett v. CommissionerDocket No. 6766.United States Board of Tax Appeals4 B.T.A. 833; 1926 BTA LEXIS 2204; September 15, 1926, Decided *2204 O. S. Parrett pro se.  A. Calder Mackay, Esq., for the Commissioner.  LITTLETON*833  This is an appeal from the determination of a deficiency of $137.92 for the calendar year 1921.  FINDINGS OF FACT.  During the year 1921, the petitioner was a resident and citizen of California, married and living with his wife.  Petitioner's wife, a graduate and registered nurse, received certain income not disclosed by the record, for professonal services rendered.  In addition she received certain income from her separate property.  She filed a separate income-tax return for 1921, reporting therein the income received from her profession and from her separate property.  The Commissioner held that this income should have been reported by the petitioner.  Accordingly, he increased petitioner's income for 1921 by the amount of the wife's separate earnings and determined the deficiency here involved.  OPINION.  LITTLETON: The decision of the issue in this proceeding is governed by the decision of the Board in the *2205 , in which it was held that a wife in California is permitted under the revenue statute to file a separate return of her separate earnings.  Judgment for the petitioner.